                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLUMBIA INSURANCE CO., et al.,                    Case No. 19-cv-04683-TSH
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   9             v.                                         MOTION FOR PRELIMINARY
                                                                                            INJUNCTION
                                  10     SIMPSON STRONG-TIE COMPANY INC,
                                                                                            Re: Dkt. No. 3
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Plaintiffs Columbia Insurance Co. and MiTek Inc. bring this motion for a preliminary

                                  15   injunction seeking to enjoin Defendant Simpson Strong-Tie Company Inc. from “making, using,

                                  16   offering to sell, or selling in the United States, or importing into the United States” Simpson’s

                                  17   DGF, DGHF, and DGBF Fire Wall Hangers or “colorable variations thereof” because these

                                  18   products infringe Columbia’s U.S. Patent No. 10,316,510 (the “’510 patent”). Mot. for

                                  19   Preliminary Injunction, ECF No. 3. Simpson filed an Opposition (ECF No. 24) and Plaintiffs filed

                                  20   a Reply (ECF No. 29). Having considered the parties’ positions, relevant legal authority, and the

                                  21   record in this case, the Court DENIES Plaintiffs’ motion for the following reasons.

                                  22                                          II.   BACKGROUND
                                  23          MiTek is a global supplier of products and services for use in the residential construction

                                  24   industry. Decl. of Mark Lee ¶ 2, ECF No. 3-1. After acquiring USP Structural Connectors in

                                  25   2011, MiTek entered the business of selling framing hardware products. Id. ¶ 5. Among other

                                  26   products, MiTek manufactures and sells hangers used in the construction of buildings for

                                  27   connecting structural components such as trusses or joists to wall structures. Compl. ¶ 11.

                                  28   Simpson is a direct competitor of MiTek in selling framing hardware used in the construction of
                                   1   buildings, including hangers.

                                   2            Ordinarily in structures such as multifamily housing, fire separation sheathing is required

                                   3   to run continuously along walls to prevent fires from spreading between adjoining units.

                                   4   Typically, two layers of fire-retardant sheathing are used along the face of these separation walls

                                   5   to improve the walls’ resistance to fire. Trusses and joints, structural components that often run

                                   6   horizontal to the ground, must also be hung from walls. Because sheathing cannot bear the load of

                                   7   trusses and joists, the components must be directly attached to and hung from the wall framing.

                                   8   Hangers are devices used for securing these structural components to walls. Traditional hangers

                                   9   require cutouts to be made in sheathing as large as the cross-sections of the trusses or joints,

                                  10   through which those components can extend to secure to the wall framing. These large cutouts

                                  11   create a discontinuity in the sheathing, exposing the wall framing (often wood), and weakening the

                                  12   walls’ fire resistance. This impairs the walls’ fire resistance ratings, which must maintain a certain
Northern District of California
 United States District Court




                                  13   level under building codes. The interruptions in fire-retardant sheathing caused by the use of

                                  14   traditional hangers was a problem that Plaintiffs’ patent sought to address.

                                  15   A.       The Technology
                                  16            Columbia owns the ’510 patent (Brekke), entitled “Hanger for Fire Separation Wall”,

                                  17   which issued from U.S. Patent Application No. 16/225,517 (the “’517 application”)1:

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           Columbia is the owner of the ’510 patent and MiTek is the exclusive licensee. Compl. ¶¶ 9-10.
                                                                                         2
                                   1   The ’517 Application was filed on December 19, 2018, and the patent issued on June 11, 2019. Its

                                   2   parent application, Patent Application No. 15/675,409 was filed on August 11, 2017, and the

                                   3   parent of that application, was filed on December 31, 2013, U.S. Provisional Application No.

                                   4   61/922,531.

                                   5          Columbia sought the ’510 patent as protection for its line of FWH Fire Walls Hangers (the

                                   6   “FWH Hangers”). The patent pertains to a design improvement in traditional hangers. The three

                                   7   main components of the ’510 hanger are (1) a channel-shaped portion configured to receive the

                                   8   structural component (the truss or the joist), (2) an extension portion extending from the channel

                                   9   shaped portion and configured to extend through sheathing, and (3) a connection portion

                                  10   configured to attach to the top surface of a wall structure. Compl. ¶ 17. The extension portion of

                                  11   the hanger spaces the channel-shaped portion and the connection portion apart by a distance large

                                  12   enough to permit two layers of fire-retardant sheathing to be received between the channel-shaped
Northern District of California
 United States District Court




                                  13   portion and the connection portion. Id. ¶ 18. Because the relatively thin extension portion extends

                                  14   through sheathing as opposed to the whole of the hanger, use of the hanger does not require large

                                  15   cutouts in the sheathing that compromise the walls’ fire resistance, as the use of traditional hangers

                                  16   did. See Figure 1 above.

                                  17          Simpson also produces and offers for sale within the United States a line of three fire wall

                                  18   hangers, the DGF/DGHF/DGBF Fire Wall Hangers (the “Simpson Hangers”):

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Simpson announced this line of hangers on April 1, 2019. Mem. of Points and Authorities in

                                  26   Opp’n to Mot. for Prelim. Inj. (“Opp’n”) at 6, ECF No. 24. In a May 28, 2019 letter, Columbia’s

                                  27   counsel notified Simpson that the ’517 application had been allowed and that the Simpson

                                  28   Hangers fell within the scope of allowed claims. Plaintiffs allege that Simpson has been on notice
                                                                                         3
                                   1   that the ’510 patent would grant no later than when it received the May 28 letter.

                                   2          Plaintiffs initiated this patent infringement suit on August 12, 2019. ECF No. 1. They

                                   3   brought the instant motion for preliminary injunction the same day. ECF No. 3.

                                   4   B.     The ’510 Patent Claims
                                   5          Plaintiffs assert that the Simpson Hangers infringe claims 1, 13 and 20, the three
                                   6   independent claims of the ’510 patent.

                                   7   Independent claim 1 reads as follows:

                                   8          1. A hanger for connecting a structural component to a wall adapted to have
                                              sheathing mounted thereon, the hanger comprising:
                                   9            a channel-shaped portion configured to receive the structural component,
                                                     the channel-shaped portion including a base sized and shaped for
                                  10                 receiving an end of the structural component thereon to support the
                                                     structural component, and side panels extending upward from the
                                  11                 base generally perpendicular to the base, the side panels having
                                                     rearward edges lying in a rear edge plane;
                                  12            an extension portion extending from the channel-shaped portion and
Northern District of California
 United States District Court




                                                     configured to extend through the sheathing; and
                                  13            a connection portion including a top flange configured for attachment to a
                                                     top surface of a top plate of the wall, the connection portion further
                                  14                 including a back flange extending from an edge of the top flange in a
                                                     direction toward a plane of the base of the channel-shaped portion,
                                  15                 the back flange having a front surface lying in a back flange plane,
                                                     the extension portion spacing the side panels from the back flange
                                  16                 plane by a distance sized large enough to permit two layers of 5/8 inch
                                                     thick sheathing to be received between the rear edge plane and the
                                  17                 back flange plane, but too small to permit three layers of 5/8 inch thick
                                                     sheathing to be received between the rear edge plane and the back
                                  18                 flange plane.
                                  19   Independent claim 13 reads as follows:

                                  20          13. A hanger for connecting a structural component to a wall adapted to have
                                              fire resistant sheathing mounted thereon, the hanger comprising:
                                  21            a channel-shaped portion configured to receive the structural component,
                                                       the channel-shaped portion including a base sized and shaped for
                                  22                   receiving an end portion of the structural component thereon and side
                                                       panels extending upward from the base;
                                  23            an extension portion extending from the channel-shaped portion and
                                                       configured to extend through the fire resistant sheathing; and
                                  24            a connection portion including a top flange configured for attachment to a
                                                       top surface of a top plate of the wall, the connection portion further
                                  25                   including a back flange extending from an edge of the top flange in a
                                                       direction toward a plane of the base of the channel-shaped portion,
                                  26                   the extension portion spacing the side panels from the back flange by
                                                       a distance sized large enough to permit two layers of 5/8 inch thick
                                  27                   sheathing to be received in a space bounded by the side panels and
                                                       the back flange, but too small to permit three layers of 5/8 inch thick
                                  28                   sheathing to be received in the space bounded by the side panels and
                                                                                         4
                                                      the back flange.
                                   1
                                       Independent claim 20 reads as follows:
                                   2
                                              20. A hanger for connecting a structural component to a wall adapted to have
                                   3          drywall mounted thereon, the hanger comprising:
                                                a channel-shaped portion configured to receive the structural component;
                                   4            an extension portion extending from the channel-shaped portion and
                                                     configured to extend through the drywall; and
                                   5            a connection portion including a top flange configured for attachment to a
                                                     top surface of a top plate of the wall and a back flange extending from
                                   6                 an edge of the top flange, the back flange having a front surface lying
                                                     in a back flange plane, the extension portion spacing the channel-
                                   7                 shaped portion from the back flange plane by a distance sized large
                                                     enough to permit the drywall to be received between the channel-
                                   8                 shaped portion and the back flange plane.
                                   9   Plaintiffs also assert that the Simpson Hangers infringe dependent claims 2, 3, 4, 6, 7, 8, 9, 12, 14,

                                  10   15, and 19.2

                                  11                                        III.   LEGAL STANDARD
                                  12          “A preliminary injunction is a ‘drastic remedy that is not to be routinely granted.’” Nat’l
Northern District of California
 United States District Court




                                  13   Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1324 (Fed. Cir. 2004) (quoting Intel

                                  14   Corp. v. ULSI Sys. Tech., Inc., 995 F.2d 1566, 1568 (Fed. Cir. 1993)). “To obtain a preliminary

                                  15   injunction in the district court, the moving party must demonstrate a reasonable likelihood of

                                  16   success on the merits, irreparable harm in the absence of a preliminary injunction, a balance of

                                  17   hardships tipping in its favor, and the injunction's favorable impact on the public interest.” Nat’l

                                  18   Steel Car, 357 F.3d at 1325 (citing Jack Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352,

                                  19   1356 (Fed. Cir. 2002)). The first two factors are paramount, and “a movant cannot be granted a

                                  20   preliminary injunction unless it establishes both of the first two factors, i.e., likelihood of success

                                  21   on the merits and irreparable harm.” Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d

                                  22   1343, 1350 (Fed. Cir. 2001) (“Our case law and logic both require that a movant cannot be granted

                                  23   a preliminary injunction unless it establishes both of the first two factors[.]”) (citing Vehicular

                                  24   Techs. Corp. v. Titan Wheel Int'l, Inc., 141 F.3d 1084, 1088 (Fed. Cir. 1998)).

                                  25          To establish a likelihood of success on the merits, a patentee must show that “in light of

                                  26   the presumptions and burdens that will inhere at trial on the merits,” Amazon.com, 239 F.3d at

                                  27
                                       2
                                  28    For purposes of this motion for a preliminary injunction, there are no material disputes of claim
                                       construction. See Declaration of W. Andrew Fennell, ¶¶ 19-25, ECF No. 25.
                                                                                        5
                                   1   1350, “it will likely prove infringement of the asserted claims and that its infringement claim will

                                   2   likely withstand the alleged infringer’s challenges to patent validity and enforceability,”

                                   3   Metalcraft of Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1364 (Fed. Cir. 2017) (citing Sciele

                                   4   Pharma, Inc. v. Lupin Ltd., 684 F.3d 1253, 1259 (Fed. Cir. 2012)). If the alleged infringer “raises

                                   5   a substantial question concerning either infringement or validity, i.e., asserts an infringement or

                                   6   invalidity defense that the patentee cannot prove ‘lacks substantial merit,’ the preliminary junction

                                   7   should not issue.” Amazon.com, 239 F.3d at 1350-51 (citing Genentech, Inc. v. Novo Nordisk,

                                   8   A/S, 108 F.3d 1361, 1364 (Fed. Cir. 1997)).

                                   9           The burden is on the accused infringer to show a substantial question of invalidity at the

                                  10   preliminary injunction stage. The burden is “lower than what is required to prove invalidity at

                                  11   trial.” Altana Pharma AG v. Teva Pharms. USA, Inc., 566 F.3d 999, 1006 (Fed. Cir. 2009).

                                  12   “‘Vulnerability is the issue at the preliminary injunction stage, while validity is the issue at trial.’”
Northern District of California
 United States District Court




                                  13   Tinnus Enters, 848 F.3d at 1205 (quoting Amazon.com, 239 F.3d at 1359). “The showing of a

                                  14   substantial question as to invalidity thus requires less proof than the clear and convincing showing

                                  15   necessary at trial.” Abbott Labs. v. Andrx Pharms., Inc., 452 F.3d 1331, 1335 (quoting id. at

                                  16   1359). At the same time, while the patentee “need not establish the validity of a patent beyond

                                  17   doubt” when moving for a preliminary injunction, the patentee must “present a clear case

                                  18   supporting the validity of the patent in suit.” Amazon.com, 239 F.3d at 1359 (citations omitted).

                                  19                                             IV.   DISCUSSION
                                  20           Simpson challenges the validity of the ’510 patent based on anticipation and obviousness

                                  21   grounds. See 35 U.S.C. §§ 102 (anticipation/novelty), 103 (obviousness).

                                  22   A.      Asserted Anticipation of the ’510 Patent
                                  23           “A rejection for ‘anticipation’ means that the invention is not new.” In re Skvorecz, 580

                                  24   F.3d 1262, 1266 (Fed. Cir. 2009). A patent is anticipated “if a single prior art reference discloses

                                  25   each and every limitation of the claimed invention.” Schering Corp. v. Geneva Pharms., 339 F.3d

                                  26   1373, 1377 (Fed. Cir. 2003) (citing Lewmar Marine, Inc. v. Barient, Inc., 827 F.2d 744, 747 (Fed.

                                  27   Cir. 1987)). “The disclosure need not be express, but may anticipate by inherency where it would

                                  28   be appreciated by one of ordinary skill in the art.” Glaxo Inc. v. Novopharm Ltd., 52 F.3d 1043,
                                                                                           6
                                   1   1047 (Fed. Cir. 1995) (citing Continental Can Co. USA Inc. v. Monsanto Co., 948 F.2d 1264,

                                   2   1268 (Fed. Cir. 1991)). Anticipation is a question of fact reviewed for substantial evidence. In re

                                   3   Rambus, Inc., 753 F.3d 1253, 1256 (Fed. Cir. 2014) (citing In re Baxter Travenol Labs., 952 F.2d

                                   4   388, 390 (Fed. Cir. 1991)). “Substantial evidence is more than a ‘mere scintilla of evidence’ but

                                   5   something less than the ‘weight of the evidence.’” Rambus, 753 F.3d at 1256 (citing In re Kotzab,

                                   6   217 F.3d 1365, 1369 (Fed. Cir. 2000)).

                                   7          Simpson asserts (at least in a section heading) that the ‘510 patent is anticipated by the

                                   8   prior art, but it does not assert which, if any, single prior reference discloses each and every

                                   9   limitation of the patent. To the contrary, in the course of setting forth an obviousness opinion,

                                  10   Simpson’s expert’s declaration effectively explains that no single piece of the referenced prior art

                                  11   discloses each and every limitation of the patent. See Decl. of W. Andrew Fennell (“Fennell

                                  12   Decl.”), ECF No. 25. Accordingly, Simpson has not presented an anticipation defense that has
Northern District of California
 United States District Court




                                  13   substantial merit.

                                  14   B.     Asserted Obviousness of the ’510 Patent
                                  15          The requirement that an invention not have been obvious “‘is distinct from novelty in the

                                  16   sense that an invention may be obvious even though it is not identically disclosed anywhere in the

                                  17   prior art.’” Amphenol v. Maxconn, 2000 U.S. Dist. LEXIS 20221, *37 (N.D. Cal. Mar. 7, 2000)

                                  18   (quoting 2 Donald S. Chisum, Chisum on Patents (“Chisum”), § 5.01 (1994)). “A patent is

                                  19   obvious ‘if the differences between the subject matter sought to be patented and the prior art are

                                  20   such that the subject matter as a whole would have been obvious at the time the invention was

                                  21   made to a person having ordinary skill in the art to which said subject matter pertains.’” Arendi

                                  22   S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1361 (Fed. Cir. 2016) (quoting 35 U.S.C. § 103(a)). The

                                  23   Supreme Court has said of the obviousness inquiry:

                                  24                  Under § 103, the scope and content of the prior art are to be
                                                      determined; differences between the prior art and the claims at issue
                                  25                  are to be ascertained; and the level of ordinary skill in the pertinent
                                                      art resolved.     Against this background, the obviousness or
                                  26                  nonobviousness of the subject matter is determined. Such secondary
                                                      considerations as commercial success, long felt but unsolved needs,
                                  27                  failure of others, etc., might be utilized to give light to the
                                                      circumstances surrounding the origin of the subject matter sought to
                                  28                  be patented.
                                                                                          7
                                   1   Graham v. John Deere Co., 383 U.S. 1, 17 (1966). “[T]o find a combination obvious there must

                                   2   be some teaching, suggestion, or motivation in the prior art to select the teachings of separate

                                   3   references and combine them to produce the claimed combination.” In re Johnston, 435 F.3d

                                   4   1381, 1384 (Fed. Cir. 2006) (citing Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376,

                                   5   1385 (Fed. Cir. 2001)). However, the Supreme Court has made clear that “[t]he obviousness

                                   6   analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and

                                   7   motivation, or by overemphasis on the importance of published articles and the explicit content of

                                   8   issued patents.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). “The obviousness

                                   9   analysis entails ‘an expansive and flexible approach.’” Sciele Pharma, Inc. v. Lupin Ltd., 684

                                  10   F.3d 1253, 1259 (Fed. Cir. 2012) (quoting KSR Int’l Co., 550 U.S. at 415). “Though less

                                  11   common, in appropriate circumstances, a patent can be obvious in light of a single prior art

                                  12   reference if it would have been obvious to modify that reference to arrive at the patented
Northern District of California
 United States District Court




                                  13   invention.” Arendi S.A.R.L., 832 F.3d at 1361 (citing Takeda Chem. Indus., Ltd. v. Alphapharm

                                  14   Pty, Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007); SIBIA Neurosciences, Inc. v. Cadus Pharm.

                                  15   Corp., 225 F.3d 1349, 1356 (Fed. Cir. 2000)).

                                  16           1.      Personal of Ordinary Skill in the Art
                                  17           “The Graham analysis includes a factual determination of the level of ordinary skill in the

                                  18   art.” Custom Accessories, Inc. v. Jeffrey-Allan Indus., 807 F.2d 955, 962 (Fed. Cir. 1986). “The

                                  19   important consideration is ‘the need to adhere to the statute, i.e., to hold that an invention would or

                                  20   would not have been obvious, as a whole, when it was made, to a person of “ordinary skill in the

                                  21   art” – not to the judge, or to a layman, or to those skilled in remote arts, or to geniuses in the art.’”

                                  22   Id. (quoting Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 697 (Fed. Cir. 1983)). Plaintiffs

                                  23   have not provided a definition of a person of ordinary skill in the art. Simpson’s expert, W.

                                  24   Andrew Fennell,3 has, and Plaintiffs have not taken issue with that definition. Fennell defined a

                                  25
                                       3
                                  26    Fennell disclosed that he is a Registered Professional Engineer (Civil) in California, Hawaii, and
                                       Nevada; a Chartered Professional Engineer (Civil, Structural) in Australia; a Licensed General
                                  27   Contractor (B License) in California; an ICC-Certified Building Inspector; and a construction
                                       consultant. Fennell has more than 25 years of experience in design, construction, and construction
                                  28   administration, and is a Lecturer at the University of California at Berkeley, in a course on
                                       “Structural Design in Timber” in the Department of Civil and Environmental Engineering.
                                                                                         8
                                   1   person of ordinary skill for purposes of this case as someone with “an education background of, or

                                   2   practical experience providing an equivalent to, a Bachelor of Science in Mechanical Engineering,

                                   3   Structural Engineering, or a related/equivalent field and at least four years of work experience in

                                   4   construction connector design/development.” Fennell Decl. ¶ 13, ECF No. 25. The Court finds

                                   5   that level of skill to be an appropriate guide.

                                   6          2.      Prior Art and Analysis
                                   7          Simpson’s argument concerns four combinations of prior art. Specifically, Simpson argues

                                   8   that patent ’510 is obvious over Japanese Publication No. 1991/014482 (Tsukamoto), U.S. Patent

                                   9   No. 4,261,155 (Gilb ‘155), U.S. Patent No. 4,422,792 (Gilb ‘792), and U.S. Publication No.

                                  10   2005/0155307 A1 (Timony), each in view of U.S. Patent No. 9,394,680 (Bundy). With each of

                                  11   the prior art references except for Bundy, Simpson asserts that each teaches nearly4 every element

                                  12   of the asserted claims except for the exact spacing dimensions of the extension portion of Brekke.
Northern District of California
 United States District Court




                                  13   Simpson argues that Bundy teaches and supplies that dimension. Plaintiffs do not dispute that the

                                  14   references are prior art. In their reply brief, Plaintiffs for the most part5 do not dispute Simpson’s

                                  15   characterization of what the prior art discloses, except for Simpson’s contention that Bundy

                                  16   teaches the spacing dimension.

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23

                                  24   Fennell Decl. ¶ 2.
                                       4
                                         For some of the claims (in particular for the dependent claims), Simpson argues that the
                                  25   additional claim limitations are disclosed by other combinations of these five patents. See, e.g.,
                                       Fennell Decl. ¶¶ 82, 83, 93-95, 104, 137, 140, 141, 149, 151, 152, 161-64, 175, 176, 191, 192,
                                  26   196, 207, 219, 228, 230, 235, 245. In their reply brief, Plaintiffs do not respond, citing page
                                       limitations. ECF No. 29 at 6, n.5.
                                  27
                                       5
                                         Plaintiffs’ reply brief states in a footnote that none of the prior art references discloses an
                                       extension portion configured to extend through fire-resistant sheathing. ECF No. 29 at 4, n.3.
                                  28   However, that argument is conclusory and unexplained and does not address Fennell’s explanation
                                       that they do.
                                                                                             9
                                   1                  a.      Tsukamoto

                                   2          Japanese Publication No. 1991/014482 (filed Apr. 3, 1986) (published Mar. 29, 1991)

                                   3   (Tsukamoto) discloses a connector in the form of a “beam hanger”:
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                                                                           8

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Tsukamoto teaches a hanger with two vertical plates 2C’, 3C’ together with a “receiving plate” 5

                                  14   which receive and hold a beam. The beam hanger can be attached to one side of a “base” 4.

                                  15   Tsukamoto teaches that the beam hanger can be used regardless of the thickness of the foundation

                                  16   8 and without having to form notches in the foundation 8. Simpson’s expert, Fennell, identifies

                                  17   three portions of Tsukamoto that are like Brekke: a channel-shaped portion for receiving an end of

                                  18   a structural component, a connection portion, and an extension portion. Fennell Decl. ¶¶ 62, 64,

                                  19   ECF No. 25. Fennell opines that Tsukamoto can be used with sheathing, and that the extension

                                  20   portion of the hanger is configured such that it would extend through sheathing. Id. ¶¶ 69, 70.

                                  21   The only aspect not disclosed is the precise distance between the hanger and the wall, though

                                  22   Fennell argues that is explicitly taught in the prior art. Id. ¶ 62. Simpson argues that Tsukamoto

                                  23   also discloses the additional elements of the dependent claims, “except for claim 3 (which requires

                                  24   a skewed hanger, i.e., one that receives a joist at an angle other than 90°) and claims 9 and 15

                                  25   (which require a “stop”).” Opp’n at 15.

                                  26
                                  27

                                  28
                                                                                        10
                                   1                  b.     Gilb ‘155

                                   2          U.S. Patent No. 4,261,155 (filed Nov. 16, 1979) (issued Apr. 14, 1981) (Gilb ’155)

                                   3   discloses an “infinite skewered hanger”:
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Gilb ’155 concerns:
                                                     An infinite skewed and sloped sheet metal hanger for holding a
                                  14                 supported structure to a supporting structure. The hanger consists of
                                                     a supporting member which is connected to the supporting structure,
                                  15                 a pin and a supported gusset-like member. Load shear is carried to the
                                                     face support; not through the pivot connecting pin. This is
                                  16                 accomplished by closely holding tab members with the supported
                                                     gusset-like member.
                                  17

                                  18   ’155 patent, abstract. Gilb ’155 teaches that the hanger “[p]rovides a hanger-like connection

                                  19   between a supporting member (beam) and a supported member (joint) so that the joist, in respect

                                  20   to the beam describes an angle of up to about sixty degrees (60°) in either direction from the

                                  21   perpendicular to the beam.” 2:46-50. It teaches that it “relates to sheet metal connectors used in

                                  22   the construction of wood frame buildings. Specifically, the invention is a hanger intended to

                                  23   provide for any known intersection requirement to any amount of skew on any amount of slope.”

                                  24   1:5-10. The patent discloses a channel-shaped portion configured for receiving a structural

                                  25   component, and a connection portion with a top flange for attachment to the top plane of a

                                  26   supporting structure, and a back flange with a front surface lying in a plane opposite the back

                                  27   plane of the channel-shaped portion. Fennell surmised that Gilb ’155 is able to receive sheathing

                                  28   between the connection portion and the channel-shaped portion, with the extension portion
                                                                                        11
                                   1   extending through the sheathing. Fennell Decl. ¶ 117. As with Tsukamoto, Fennell opines that

                                   2   nearly the only aspect not disclosed in Gilb ’155 is the precise distance between the hanger and the

                                   3   wall, though again he argues that is explicitly taught in the prior art. Id. ¶ 120.

                                   4                  c.      Gilb ’792
                                   5          U.S. Patent No. 4,422,792 (filed Aug. 16, 1982) (issued Dec. 27, 1983) discloses a “Gusset

                                   6   Metal Ledger Hanger”:

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   The patent Abstract describes:

                                  17                  A gusset metal ledger hanger for attachment to metal ledgers wherein
                                                      the hanger consists briefly of a top flange adapted for connection to
                                  18                  the upper face of the outstanding ledger leg, a depending flange
                                                      attached to the top flange and extending downwardly therefrom, first
                                  19                  and second stirrup members attached to the depending flange and
                                                      extending downwardly therefrom and adapted for holding a structural
                                  20                  beam member[.]
                                  21   ’792 patent, abstract. The hanger has a channel-shaped portion for receiving and holding a

                                  22   structural component, and a connection-portion that consists of a top flange adapted for connection
                                  23   to the upper face of a metal ledger. Fennell acknowledges that Gilb ’792 is different from the ’510
                                  24   hanger in that Gilb ’792 teaches a connection portion that attaches to a metal ledger, not a top
                                  25
                                       plate on a wall like the ’510 patent. Additionally, the patent discloses that the connection-portion
                                  26
                                       of Gilb ’792 attaches directly to the “depending flange,” which forms the back of the channel-
                                  27
                                       shaped portion designed for receiving the structural component. Extending from the depending
                                  28
                                                                                         12
                                   1   flange and under the metal ledger are two gusset members
                                   2   with a top edge that abuts the lower face of the metal ledger.
                                   3   Fennell asserts that these gusset members constitute an
                                   4
                                       extension portion. Fennell Decl. ¶ 166. Fennell asserts that a
                                   5
                                       person of ordinary skill in the art would have been motivated
                                   6
                                       to lengthen the ’792 top flange and attach it to a top plate instead of a ledger, particularly since
                                   7
                                       ledgers had fallen out of favor by 2013 and attaching a hanger to a wood plate was more common.
                                   8
                                       Id. ¶¶ 161-63. He asserts that if used by doing so in combination with sheathing, this would result
                                   9
                                       in an extension portion extending from the channel-shaped portion through the sheathing. Id. ¶
                                  10

                                  11   167. Fennell asserts that a person of ordinary skill in the art would have had a reasonable

                                  12   expectation of success in combining Gilb ’792 with the spacing limitations of Bundy.
Northern District of California
 United States District Court




                                  13                  d.      Timony
                                  14          U.S. Patent Publication No. 2005/0155307 A1 (filed Jan. 19, 2005) (published Jul. 21,

                                  15   2005) (Timony) discloses a hanger:

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   The abstract for Timony describes “a hanger for hanging an object from a composite wall . . .
                                  27   particularly well suited for hang [sic] a joist.” As can be seen from the figures, Timony has “an

                                  28   embedded portion for retention within the concrete core and a hanging portion extending from the
                                                                                         13
                                   1   foam outer wall for connection to the object.” In the version depicted above, slits are cut into

                                   2   foam outer walls through which two sides arms 130a, 130b extend. When the structural

                                   3   component is placed in the hanger, the end of the component abuts the outer face of the foam

                                   4   walls and does not extend through it. Fennell acknowledges that Timony does not disclose a

                                   5   connection portion because Timony is not configured for attachment to the top surface of a top

                                   6   plate of a wall. Fennell Decl. ¶ 207. Fennell argues, however, that a person of ordinary skill in

                                   7   the art would have found it obvious to combine Timony with a top flange taught by Bundy

                                   8   because doing so would allow for quicker and easier hanger placement and would allow additional

                                   9   load support.

                                  10                   e.     Bundy
                                  11          Simpson argues that the spacing limitation is expressly taught by Bundy. U.S. Patent No.

                                  12   9,394,680 B2 (filed Dec. 14, 2013) (issued July 19, 2016) (Bundy), a patent owned by Simpson,
Northern District of California
 United States District Court




                                  13   relates to a drywall joist hanger:

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   Bundy is described as “[a] connection utilizing a joist hanger to hang a generally horizontal joist
                                  25   or beam from a wood structural support member such as a top plate or header in cooperation with

                                  26   a first plurality of fasteners such as screws and one or more generally vertical drywall panels.”

                                  27   ’680 patent, abstract. The summary of the invention states that “[t]he present invention provides a

                                  28   connection that allows a joist hanger to be attached to a supporting structural member with drywall
                                                                                        14
                                   1   panels interposed between them without damaging the drywall panels or compromising the

                                   2   strength of the connection.” 2:37-41. While the Bundy claims also reference “one or more

                                   3   drywall panels,” the claims themselves do not disclose an exact spacing limitation.

                                   4          3.      The Obviousness Assessment
                                   5          Plaintiffs argue that Bundy does not teach the spacing limitation of two layers of 5/8”

                                   6   sheathing. Plaintiffs point to Bundy’s abstract, which describes the invention as a joist hanger to

                                   7   be used “in cooperation . . . with . . . one or more generally vertical drywall panels.” ECF No. 25-

                                   8   3. Bundy’s claims also refer to “one or more” drywall panels or panels between the joist hanger

                                   9   and structural support member, instead of a specific number or measurement. Plaintiffs argue that

                                  10   since Bundy does not disclose the spacing requirement of the asserted claims, and since each of

                                  11   Simpson’s proffered combinations rely on Bundy to disclose the spacing limitations of the ’510

                                  12   patent, Simpson has failed to establish obviousness. However, Bundy does disclose in its
Northern District of California
 United States District Court




                                  13   description of the preferred embodiment that common panel thicknesses in the United States are

                                  14   1/2” and 5/8” and that “[i]n the present invention, two layers of 5/8” drywall is preferred.” 5:14-

                                  15   18. Additionally, multiple patent figures show two sheets of vertical drywall panels between the

                                  16   back plate of the channel-shaped portion and the front face of the structural support member, with

                                  17   no apparent additional room for a third6:

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23                    6                                                         6
                                  24                                                6
                                  25

                                  26   6
                                         Plaintiffs complain that Simpson “goes so far as to include artistic renderings” in its brief to try
                                  27   to demonstrate how the prior art references could be used with two layers of sheathing, but
                                       Plaintiffs then use a rendering in their own brief (p.6) to try to show that Bundy could be used
                                  28   with three layers of sheathing, when the figures in the patent clearly show it being used with (and
                                       apparently able to accommodate) only two.
                                                                                         15
                                   1          Plaintiffs presumably agree these figures are instructive: in arguing that the spacing

                                   2   limitation in their own claims has written description support, they point to figures from the ’510

                                   3   patent showing two layers of sheathing with no apparent room for a third. “As is evident from

                                   4   these figures,” they conclude, “the disclosed hanger could not possibly receive a third layer of

                                   5   sheathing within the fixed space.” Reply 2. That is the case with Bundy as well.7 As Plaintiffs

                                   6   note, the Federal Circuit has concluded that “drawings alone may be sufficient to provide the

                                   7   ‘written description of the invention’ required by § 112, first paragraph.” Vas-Cath Inc. v.

                                   8   Sakharam D. Mahurkar, 935 F.2d 1555, 1564 (Fed. Cir. 1991).

                                   9          Furthermore, MiTek’s president, Mark Lee, states in his declaration that typically a double

                                  10   layer of 5/8” sheathing is used along the face of fire separation walls. Decl. of Mike Lee ¶ 10.

                                  11   This is consistent with Simpson’s expert’s declaration, in which Fennell opines that the mounting

                                  12   of two layers of 5/8” think drywall on walls was a well-known and common practice before 2013.
Northern District of California
 United States District Court




                                  13   Fennell Decl. ¶ 76. Fennell also asserts that mounting two layers of 5/8” thick drywall is the most

                                  14   common method of complying with 2-hour rated wall requirement codes throughout the country.

                                  15   Id. Fennell convincingly argues that a person of ordinary skill in the art would have been

                                  16   motivated to combine the teachings of the prior art with Bundy in order to optimize the spacing of

                                  17   the extension portion such that two layers of 5/8” thick sheathing could be received between the

                                  18   rear edge plane and the back flange plane. He opines that the person would have a reasonable

                                  19   expectation of success in doing so. Id. ¶ 77. The Court finds it would have been obvious for a

                                  20   person skilled in the field to modify an existing hanger or design a new one with an extension

                                  21   portion spaced wide enough for two layers of 5/8” thick drywall. Indeed, if the standard in the

                                  22   field was to use two layers of 5/8” thick sheathing to meet building codes, it is common sense that

                                  23   the ’510 patent, or any hanger, would reflect that spacing. KSR Int'l Co. v. Teleflex Inc., 550 U.S.

                                  24   398, 405 (“When there . . . there are a finite number of identified, predictable solutions, a person

                                  25   of ordinary skill in the art has good reason to pursue the known options. . . . If this leads to the

                                  26
                                       7
                                  27     In their reply, Plaintiffs rely on one figure from the Bundy patent, a figure showing a side-view
                                       of the hanger alone without any other references. However, other figures, including those shown
                                  28   above, clearly show the hanger being used over two layers of sheathing, with no apparent room for
                                       a third.
                                                                                           16
                                   1   anticipated success, it is likely the product not of innovation but of ordinary skill and common

                                   2   sense.”).

                                   3          Regarding the other prior art references, Plaintiffs argue that Tsukamoto, Gilb ’792,

                                   4   Timony were designed for securing objects to foundation or masonry walls, that those types of

                                   5   walls do not require fire-resistant sheathing, and thus that a person would have not been motivated

                                   6   to modify those inventions to meet the exact spacing limitations of the asserted claims. That

                                   7   argument is not convincing. The relevant inquiry is whether a person skilled in the relevant field

                                   8   would feel motivated to combine elements known in the prior art. “A prior art reference is

                                   9   analogous and thus can be used in an obviousness combination if it ‘is from the same field of

                                  10   endeavor, regardless of the problem addressed’ or ‘is reasonably pertinent to the particular

                                  11   problem with which the inventor is involved,’ even if it is not within the inventor’s field of

                                  12   endeavor.” Tinnus Enters, 846 F.3d at 1207 (quoting Unwired Planet, LLC v. Google, Inc., 841
Northern District of California
 United States District Court




                                  13   F.3d 995, 1000-01 (Fed. Cir. 2016)). “The field of endeavor is determined ‘by reference to

                                  14   explanations of the invention’s subject matter in the patent application, including the

                                  15   embodiments, function, and structure of the claimed invention.’” Apple Inc. v. Samsung Elecs.

                                  16   Co., 816 F.3d 788, 802 (Fed. Cir. 2016) (quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir.

                                  17   2004) and citing In re Deminski, 796 F.2d 436, 442 (Fed. Cir. 1986) (finding that if a prior art

                                  18   reference discloses essentially the same structure and function as the invention, it is likely in the

                                  19   same field of endeavor))). Multiple of the prior art references, especially Tsukamoto, disclose a

                                  20   similar structure and function as Brekke—multi-component hangers with channel-like portions,

                                  21   designed to hang structural components from walls. The prior art references, even if designed for

                                  22   holding a truss up onto a masonry wall, are in the same field of endeavor as a hanger designed for

                                  23   holding a truss up onto a wooden wall. The intuitive leap that gets one to using a hanger designed

                                  24   for a masonry wall on a wooden wall frame is not great, even for a non-expert. An ordinary

                                  25   person skilled in the art would have been motivated to modify—if necessary—such a hanger for

                                  26   use on a wooden wall and would have a good expectation of that modification being successful.

                                  27   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (“If a person of ordinary skill can

                                  28   implement a predictable variation, § 103 likely bars its patentability.”).
                                                                                         17
                                   1          Finally, with regard to Gilb ’155, Plaintiffs argue that modifying it to be able to receive

                                   2   two layers of 5/8” sheathing would vitiate the purpose of that patent. They point out that Gilb

                                   3   ’155 was designed to allow for installations of structural components where the components do

                                   4   not run perpendicular to the wall. They argue that using the hanger with two layers of sheathing

                                   5   would obstruct and eliminate the ability of the channel-portion to pivot. Thus, they argue, one

                                   6   skilled in the art would not have been motivated to modify the hanger for use with two layers of

                                   7   sheathing. It may be true that Gilb ’155, as depicted in the patent, would not be able to receive

                                   8   two layers of 5/8” sheathing and pivot within the full expected range of pivot (Fennell disagrees

                                   9   with this conclusion). However, the relevant inquiry is whether one skilled in the art would have

                                  10   been motivated to modify Gilb ’155 or combine elements of it with other prior art, in order to

                                  11   achieve a desired result, and have a reasonable expectation of success in doing so, and the Court

                                  12   concludes that he or she would have been.
Northern District of California
 United States District Court




                                  13          The Court finds that an ordinary person skilled in the art would have found it obvious to

                                  14   combine the prior art to arrive at the ’510 patent. This is true particularly with Tsukamoto and

                                  15   Bundy, since both could apparently already be used unmodified in combination with sheathing.

                                  16   Fennell Decl. ¶ 70. Since it was normal practice in the field to use two layers of 5/8” sheathing, a

                                  17   person skilled in the art would have been motivated to combine the teachings of those patents with

                                  18   a spacing limitation equal to two layers of 5/8” sheathing. KSR Int’l Co. v. Teleflex Inc., 550 U.S.

                                  19   398, 417 (2007) (“The combination of familiar elements according to known methods is likely to

                                  20   be obvious when it does no more than yield predictable results.”). Therefore, Simpson has raised

                                  21   a substantial question as to whether the ’510 patent was obvious over the prior art.

                                  22          4.      Secondary Considerations
                                  23          Although Simpson has established a prima facie case of obviousness, “as a check against

                                  24   hindsight bias,” Eurand, Inc. v. Mylan Pharms., Inc. (In re Cyclobenzaprine Hydrochloride

                                  25   Extended-Release Capsule Patent Litig.), 676 F.3d 1063, 1079 (Fed. Cir. 2012), the Court must

                                  26   weigh any secondary considerations. Secondary considerations are objective evidence that may

                                  27   weigh against a finding or presumption of obviousness. They can include the invention’s

                                  28   commercial success, long felt but unresolved needs, the failure of others to make the invention,
                                                                                        18
                                   1   praise by others, teaching away by others, and copying of the invention by competitors.

                                   2   Blackberry Ltd. v. Typo Prods. LLC, 2014 WL 1318689, at *9 (N.D. Cal. Mar. 28, 2014) (citing

                                   3   Ecolochem, Inc. v. S. California Edison Co., 227 F.3d 1361, 1380 (Fed. Cir. 2000)). Plaintiffs

                                   4   give weight to a statement of Sam Hansen, Vice President and General Manager of Connectors

                                   5   and Lateral Systems at Simpson, in which Hansen acknowledged an unmet demand for firewall

                                   6   hangers that maintained fire resistance and could be installed after sheathing is applied. See

                                   7   Hansen Decl. ¶ 11. However, Hansen also provided a reason for that unmet demand that wasn’t a

                                   8   failure of inventiveness. He explained that:

                                   9                  In 2013, building codes changed, allowing for wood structures to be
                                                      built taller and more dense, leading to increased demand for hangers
                                  10                  that would allow larger wood-framed structures to meet the new fire-
                                                      resistance regulations. Hangers sold at the time could not be installed
                                  11                  after drywall (because doing so would crush the drywall), so it was
                                                      common to install the hangers before the drywall, which required
                                  12                  cutting “Notches” or “cutouts” around the hangers. However, these
Northern District of California
 United States District Court




                                                      large cutouts exposed the wood framing and impaired the fire-
                                  13                  resistance rating. To solve this problem, Simpson developed a new
                                                      hanger that was installed over the typical two layers of 5/8 inch
                                  14                  drywall without damaging the wall.
                                  15   Id. ¶ 9. Hansen asserted that the new hangers Simpson developed after the code changes were

                                  16   successful, but that customers wanted a hanger that could be installed before sheathing. Id. ¶ 11.

                                  17   This is the statement Plaintiffs point to as showing unmet demand. But that one remark doesn’t

                                  18   suggest that there was a “long felt but unresolved” need for a hanger that didn’t require a large

                                  19   cutout in sheathing and could be applied before sheathing. At most, it speaks to a need that went

                                  20   unresolved for at most a year, as building codes changed in 2013 and Bundy and Brekke were

                                  21   filed in December of that year. And Hansen did not assert (nor have Plaintiffs) that anyone in the

                                  22   industry tried repeatedly but failed to create a hanger like Brekke.

                                  23          Also, the Court is not persuaded by Plaintiffs’ assertion that Bundy teaches away from

                                  24   hangers that incorporate a fixed spacing. “A reference may be said to teach away when a person

                                  25   of ordinary skill, upon reading the reference, would be discouraged from following the path set out

                                  26   in the reference, or would be led in a direction divergent from the path that was taken by the

                                  27   applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994); Teach, Black’s Law Dictionary (11th

                                  28   ed. 2019) (“prior art that discourages an inventor from pursuing an invention ‘teaches away from’
                                                                                        19
                                   1   that invention”). As discussed above, Bundy discloses in its preferred embodiment that “[i]n the

                                   2   present invention, two layers of 5/8” drywall is preferred,” and figures in the patent clearly show

                                   3   two layers of sheathing between the hanger and the wall. If anything, Bundy left bread crumbs for

                                   4   the path taken by Plaintiffs.

                                   5          There are no secondary considerations that significantly weigh on the Court’s findings.

                                   6   Simpson has met its burden of raising a substantial question of invalidity, i.e., that the ’510 is

                                   7   vulnerable. Plaintiffs are therefore not able to meet the threshold of showing a likelihood of

                                   8   success on the merits. The motion for preliminary injunction is denied.

                                   9                                            V.    CONCLUSION
                                  10          For the reasons stated above, the Court DENIES Plaintiffs’ Motion for Preliminary

                                  11   Injunction, ECF No. 3.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 4, 2019

                                  15
                                                                                                      THOMAS S. HIXSON
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         20
